DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, and 2, are objected to because of the following informalities:  
Claims 1, 2, use the abbreviation EL without having defined the first instance of the abbreviation as meaning endothelial lipase.
Claim 2, does not have punctuation following the preamble.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 as discussed below. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 2-3 are directed to an abstract idea with mental steps of comparing concentrations and evaluation based on the comparison.  No additional steps other than the abstract idea are currently required.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as currently worded these claims do not require performing any additional steps which might limit the method to anything other than the judicial exception.  Thus based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 2-3 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, Claim 1 provides that phosphatidylinositol or lysophosphatidylinositol is used as an indicator, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  In the instant claim no active, positive step in which the compounds are used have been claimed, and thus claim does not delimit how the compounds use as an indicator is practiced. 

Regarding Claim 2 and dependent claims, these claims are rendered indefinite by the limitations "a step for comparing a concentration" and “a step for evaluating", as they invoke 35 U.S.C. 112, sixth paragraph; However, the specification does not clearly link, associate or disclose adequate structure or acts for performing the recited function, and a person of ordinary skill in the art would not consider adequate structure implicitly disclosed in the specification.  In this case, the claim limitation is presumed to invoke 35 U.S.C. 112, sixth paragraph, because it meets the following 3-prong analysis:
(A)	the claim limitations must use the phrase "means for" or "step for;"
(B)	the "means for" or "step for" must be modified by functional language; and 

Because Applicant has employed means plus function language in the claims, i.e. "a step for”, the specification is reviewed for an adequate disclosure showing of what is meant by that language.  However, Applicant has failed to set forth an adequate disclosure, and thus, the Applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112. See In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Regarding claim 3, Claim 3 recites the limitation "the sample".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 has referred to multiple samples, thus it is unclear which sample is being referred to by "the sample”, i.e. the sample before or after.  If applicant is claiming that both the sample before and after is blood serum or plasma, amendment to refer to “the samples” would provide clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sliusar (“Changes in phosphatidylinositol levels in the blood and its components in patients with leukemia” Gematologiia I transfuziologiia, Vol 35 Issue 10, 19-21, 1990, Abstract and English Translation/IDS submitted).
Sliusar teaches obtaining and monitoring phosphatidylinositol (PI) levels in blood from leukemia patients, i.e. a mammal, prior to and following the administration of a number of compounds which can be considered test compounds (Abstract).  Sliusar teaches that PI levels significantly increase in these patients following treatment, i.e. administration of the test compounds (Sliusar).  The method of Sliusar thus monitors and compares the concentration of phosphatidylinositol prior to and following the administration of a test compound to a mammal.  
As Sliusar has compared the action of the above drugs and determined that the treatment increases PI levels, this can be considered to have been evaluation.   Further as the levels of PI are altered in this disease state, it can be considered to be related to EL activity as an indicator of EL activity, PI, is altered.  The method of Sliusar thus results in performing the claimed method steps of determining PI levels in blood before and after administration of a test compound and comparing and evaluating the PI level 
The above reference anticipates the claim subject matter as currently worded.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. USP 9695462. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of ‘462 is a method of measuring EL activity using phosphatidylinositol or lysophosphatidylinositol and will result in the comparing and evaluating instantly claimed, and further the source of EL may be a sample such a blood serum or plasma.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657